Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

SHARE PURCHASE AGREEMENT

dated as of

June 30, 2006

among

MATRIX MINING HOLDINGS APS

and

WASHINGTON GROUP INTERNATIONAL, INC.

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

Table of Contents

 

Page #

Article 1. DEFINITIONS 1 1.1    Definitions 1 1.2    Certain Interpretive
Matters 6     Article 2. SALE AND PURCHASE; CLOSING 7     2.1    Sale and
Purchase 7 2.2    Closing 10 2.3    Deliveries by Washington Group International
11 2.4    Deliveries by Seller 11     Article 3. REPRESENTATIONS AND WARRANTIES
OF SELLER 12     3.1    Representations Relating to Seller 12 3.2    Consents;
Non-Contravention 12 3.3    Organization of BMT 13 3.4    Organizational
Documents 13 3.5    Share Capital of BMT; Ownership of the Shares 13 3.6    No
Subsidiaries 13 3.7    Financial Statements 13 3.8    Conduct of Business 13
3.9    Compliance with Laws; Undisclosed Liabilities 15 3.10    Real Property 15
3.11    Tangible Personal Property 15 3.12    Contracts 16 3.13    Intellectual
Property 16 3.14    Environmental Matters. 16 3.15    Litigation 16
3.16    Employees 17 3.17    Labor Matters 17 3.18    Plans 17 3.19    Insurance
17 3.20    Tax Matters 18 3.21    Related Party Transactions 18 3.22    Powers
of Attorney 18 3.23    Accounts Receivable 18 3.24    Brokers' Fees 18    
Article 4. REPRESENTATIONS AND WARRANTIES OF WASHINGTON GROUP INTERNATIONAL 18
4.1    Organization 18 4.2    Corporate Authority 18 4.3    Consents;
Non-Contravention 19     Article 5. CERTAIN COVENANTS 19     5.1    Equipment
Sharing Agreement 19

- i -



                                                                       
                                                                       
                                                                       
             

Page #

5.2    Public Announcements; Confidentiality 19 5.3    Bauxite Producer Status
20 5.4    Further Assurances 20     Article 6. [INTENTIONALLY OMITTED] 20
Article 7. [INTENTIONALLY OMITTED] 20 Article 8. Tax Matters 20     8.1    Sales
and Transfer Taxes 20 8.2    Tax Returns 21 8.3    Tax Indemnification 21
8.4    Tax Refunds 22 8.5    Cooperation on Tax Matters 22 8.6    Relationship
to Article 9 22     Article 9. INDEMNIFICATION 22     9.1    Survival of
Representations and Warranties 22 9.2    Indemnification by Washington Group
International 23 9.3    Indemnification by Seller 23 9.4    Limitations 24
9.5    Procedures 27 9.6    Exclusive Remedies 28     Article 10. MISCELLANEOUS
29     10.1    Entire Agreement 29 10.2    No Additional Representations and
Warranties 29 10.3    Notices 29 10.4    Amendments and Waivers 30
10.5    Damages 30 10.6    Expenses 31 10.7    Certain Prohibitions 31
10.8    Successors and Assigns 31 10.9    Governing Law 31 10.10    Knowledge 31
10.11    Consent to Jurisdiction 31 10.12    Injunctive Remedies 31
10.13    Service of Process 31 10.14    Severability 32 10.15    Counterparts;
Effectiveness 32 10.16    Schedules 32

- ii -



SCHEDULES

 

     Schedule 3.7

Financial Statements

     Schedule 3.8

Conduct of Business

     Schedule 3.9

Undisclosed Liabilities

     Schedule 3.10

Leased Real Property

     Schedule 3.11

Tangible Personal Property

     Schedule 3.12

Specified Contracts

     Schedule 3.13(a)

Intellectual Property

     Schedule 3.13(b)

Intellectual Property Exceptions

     Schedule 3.16(a)

Compliance with Laws regarding Employees

     Schedule 3.16(b)

Employment and Severance Agreements

     Schedule 3.17

Labor Agreements

     Schedule 3.19(a)

Insurance Policies

     Schedule 3.19(b)

Insurance Policy Exceptions

     Schedule 3.19(c)

Sufficiency of Insurance Coverage

     Schedule 3.21

Related Party Transactions

 

EXHIBITS

 

     A

Ewarton Mining Contract

     B

Glencore Guarantee

     C

Kirkvine Mining Contract

     D

[Intentionally Omitted]

     E

Closing Balance Sheet

     F

Letter regarding Insurance Claims

     G

Letter regarding Pending Labor Strike

- iii -

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
June 30, 2006, by and among Matrix Mining Holdings ApS, a corporation organized
under the laws of Denmark ("Seller"), and Washington Group International, Inc.,
an Ohio corporation ("Washington Group International").

RECITALS:

WHEREAS, Seller owns 100% of the issued and outstanding share capital of Bauxite
Mining and Transportation Limited (the "Shares"), a company organized under the
laws of Jamaica ("BMT"), which is engaged in the business of providing bauxite
mining and related transportation and other related services pursuant to the
Kirkvine Mining Contract (as defined below) (the "Business"); and

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Washington Group International desires to purchase or cause one of
its direct or indirect wholly owned subsidiaries to purchase from Seller, and
Seller desires to sell to Washington Group International or such subsidiary, the
Shares (as defined below).

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Washington Group International hereby agree as follows:

ARTICLE 1.
DEFINITIONS

1.1    Definitions. The following capitalized terms used in this Agreement shall
have the respective meanings ascribed to them in this Section 1.1:

"Affiliate" means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under the common control with that
Person. For the purposes of this definition, the term "control," when used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract or
otherwise.

"Agreement" has the meaning set forth in the introductory paragraph of this
purchase agreement.

"Alpart" has the meaning set forth in Section 5.1.

"Basket" has the meaning set forth in Section 9.4(a)(i).

--------------------------------------------------------------------------------



"BMT" has the meaning set forth in the recitals to this Agreement and shall
include any successor of BMT.

"Business" has the meaning set forth in the recitals to this Agreement.

"Business Day" means any day not a Saturday, Sunday or legal holiday in the
State of New York on which banks are open for business in New York City.

"Buyer Indemnified Parties" has the meaning set forth in Section 9.3.

"Buyer" means a direct or indirect wholly owned subsidiary of Washington Group
International designated in writing by Washington Group International to
purchase the Shares pursuant to this Agreement; provided, however, that
Washington Group International may, at its sole option, designate itself to
purchase the Shares, in which event all references herein to "Buyer" shall be
deemed to refer to Washington Group International.

"Caterpillar" means Caterpillar Financial Services Corporation.

"Caterpillar Loan" means the loan by Caterpillar to BMT pursuant to the
Caterpillar Loan Documents.

"Caterpillar Loan Adjustment" has the meaning set forth in Section 2.1(f)(i).

"Caterpillar Loan Documents" means documentation identified at item 1. of
Schedule 3.12(a).

"Caterpillar Release" means a written release from Caterpillar, with effect from
the Closing Date, of the Guaranty entered into on the 12th day of December 2005
by Glencore in favor of Caterpillar in form and substance reasonably
satisfactory to Seller.

"Caterpillar Waiver" means a written waiver from Caterpillar of the requirement
for the Replacement Caterpillar Guarantee.

"Closing" means the consummation of the purchase and sale of the Shares
contemplated by this Agreement.

"Closing Balance Sheet" has the meaning set forth in Section 2.1(b)(ii) and
attached hereto as Exhibit E.

"Closing Date" has the meaning set forth in Section 2.2.

"Closing Inventory" has the meaning set forth in Section 2.1(f)(ii).

"Closing Inventory Adjustment" has the meaning set forth in Section 2.1(f)(ii).

"Consent" means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Person, including any
required passage of time or waiting period after any such registration,
declaration or filing.

- 2 -



"Contract" means any agreement, contract, lease, note, bond, deed of trust,
mortgage, instrument or other commitment.

"De Minimis Threshold" has the meaning set forth in Section 9.4(a)(i).

"Equipment Sharing Agreement" has the meaning set forth in Section 5.1.

"Environmental Laws" means any Law as in effect at Closing which relates to or
otherwise imposes liability or standards of conduct concerning discharges,
emissions, releases or threatened releases of noises, odors or any pollutants,
contaminants or hazardous or toxic wastes, substances or materials, whether as
matter of energy, into ambient air, water or land, or otherwise relating to the
acquisition, manufacture, processing, generation, distribution, use, treatment,
storage, disposal, cleanup, transport or handling of pollutants, contaminants or
hazardous or toxic wastes, substances or materials.

"Ewarton Mining Contract" means an agreement in the form of Exhibit A hereto.

"Excess Claim Circumstance" has the meaning set forth in Section 9.4(a)(iii).

"Excluded Liabilities" has the meaning set forth in Section 2.1(g).

"Final Agreed Cap Value" means the Total Agreed Value as calculated based on
Section 2.1(e), or if no changes to the Total Agreed Value is required pursuant
to Section 2.1(e), the Total Agreed Value calculated based on the Closing
Balance Sheet.

"Financial Statements" has the meaning set forth in Section 3.7.

"Glencore" means Glencore Alumina Jamaica Limited, a company organized under the
laws of Jamaica.

"Glencore Guarantor" means Glencore.

"Glencore Guarantee" means the Guarantee of the Glencore Guarantor in the form
of Exhibit B hereto, pursuant to which the Glencore Guarantor is unconditionally
guaranteeing all of the obligations of Seller under this Agreement.

"Governmental Entity" means any federal, state, parish, local, municipal,
foreign or other government or any provincial, departmental or political
subdivision thereof, or any entity, body or authority exercising or entitled to
exercise any administrative, executive, judicial, legislative, policy,
regulatory or taxing authority or power of any nature, or any court, department,
commission, board, bureau, agency, instrumentality or administrative body of any
of the foregoing, including any arbitral body.

"IFRS" means International Financial Reporting Standards.

"Indemnification Claim" has the meaning set forth in Section 9.5(a).

"Independent Accounting Firm" has the meaning set forth in Section 2.1(e)(i).

- 3 -



"Intellectual Property" means trademarks, trade names, brand names and other
marks or trade rights, and patents, copyrights, designs, patterns, know-how,
formulae, treatments, processes and all other intellectual property or
proprietary rights, whether registered or unregistered, domestic or foreign, and
all applications thereof and goodwill associated therewith.

"Jamaica Loan" has the meaning set forth in Section 2.1(f)(iii).

"Jamaica Loan Balance" has the meaning set forth in Section 2.1(f)(iii).

"Kirkvine Mining Contract" means an agreement in the form of Exhibit C hereto.

"Laws" means all applicable laws, statutes, regulations, rules, judgments,
orders, injunctions and decrees of Governmental Entities.

"Liabilities" means any liabilities or obligations (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

"Lien" means, with respect to any property or asset, any mortgage, lien, claim,
pledge, security interest or other encumbrance thereon.

"Losses" has the meaning set forth in Section 9.2.

"March Financial Statements" has the meaning set forth in Section 3.7.

"Mining Contracts" has the meaning set forth in Section 2.3(d).

"Notice of Claim" has the meaning set forth in Section 9.5(a).

"Obsolete Inventory" has the meaning set forth in Section 2.1(e)(iv).

"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice.

"Permitted Liens" means (a) warehousemen's, materialmen's, contractor's and
carrier's liens and similar Liens arising as a matter of Law for obligations
which are not delinquent, (b) Liens related to Taxes, other than income Taxes,
that are not delinquent, (c) rights reserved to lessors, licensors and other
owners of property that is leased or licensed to another party or which another
party otherwise has the right to use or possess under the applicable lease,
license or other agreement, (d) Liens granted to Caterpillar to secure the
Caterpillar Loan, (e) Liens that are created, suffered or assumed by Buyer or
its Affiliates, and (f) other Liens that are not, individually or in the
aggregate, reasonably expected to affect BMT's ownership of its assets or
conduct of the Business in a materially adverse manner.

"Person" means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Entity.

- 4 -



"Plan" means any benefit fund, plan, program or policy sponsored or maintained
by BMT to provide compensation or benefits to employees of BMT (including any
plan, program or policy providing for: severance or other payment in connection
with termination of employment (whether voluntary or not); medical, dental or
vision benefits; life or other similar insurance or death benefits; disability
benefits, sick pay or other wage replacement; vacation, holiday or sabbatical
pay; pension or profit-sharing benefits; deferred compensation; equity
compensation; bonus or incentive pay; or other material fringe benefits).

"Pre-Closing Periods" has the meaning set forth in Section 8.2.

"Purchase Price" has the meaning set forth in Section 2.1(b).

"Put Interests" has the meaning set forth in Section 9.4(a)(iv).

"Put Notice" has the meaning set forth in Section 9.4(a)(iv).

"Put Price" has the meaning set forth in Section 9.4(a)(v).

"Relevant Items" has the meaning set forth in Section 2.1(e)(i).

"Replacement Caterpillar Guarantee" means a guarantee of BMT's obligations under
the Caterpillar Loan Documents, in form and substance acceptable to Caterpillar.

"Representatives" has the meaning set forth in Section 5.2(b).

"Sales and Transfer Taxes" has the meaning set forth in Section 8.1.

"Seller Indemnified Parties" has the meaning set forth in Section 9.2.

"Seller" has the meaning set forth in the introductory paragraph of this
Agreement.

"Shares" has the meaning set forth in the recitals to this Agreement.

`Significant Claim Circumstance" has the meaning set forth in Section
9.4(a)(iii).

"Specified Contract" has the meaning set forth in Section 3.12.

"Standard Exceptions" has the meaning set forth in Section 3.1(b).

"Straddle Periods" has the meaning set forth in Section 8.2.

"Survival Period" has the meaning set forth in Section 9.1.

"Tax" or "Taxes" means any and all taxes, fees, levies (including with respect
to bauxite), duties, tariffs, imposts and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Entity, including (a)
taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers' compensation, unemployment compensation,
or net worth

- 5 -



and (b) taxes or other charges in the nature of excise, withholding, ad valorem,
stamp, transfer, value added, or gains taxes; license, registration and
documentation fees; general consumption taxes; and customs' duties, and similar
charges.

"Tax Return" means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements, work papers or other information)
filed or required to be filed in connection with the determination, assessment
or collection of any Tax or the administration of any Laws relating to any Tax.

"Total Agreed Value" has the meaning set forth in Section 2.1(b)(i).

"Washington Group International" has the meaning set forth in the introductory
paragraph of this Agreement.

"WGI Guarantees" means the Guarantees of Washington Group International in the
forms of Exhibit A to each of the Mining Contracts, pursuant to which Washington
Group International is guaranteeing all of the obligations of BMT under the
Mining Contracts.

"WGI Loan" has the meaning set forth in Section 9.4(a)(iv).

"Windalco" means the West Indies Alumina Company, an unincorporated joint
venture between Glencore and Jamaica Bauxite Mining Limited, a company organized
under the laws of Jamaica, or any successor thereto.

"Working Capital Adjustment" has the meaning set forth in Section 2.1(f)(iv).

1.2    Certain Interpretive Matters.

    Certain References
    . Unless the context otherwise requires, (a) all references in this
    Agreement to Sections, Articles, Schedules or Exhibits are to Sections,
    Articles, Schedules or Exhibits of or to this Agreement, (b) words in the
    singular include the plural and vice versa, and (c) the verb "will" will
    have a mandatory connotation, indicating the parties' respective obligations
    hereunder. Whenever the words "include," "includes" or "including" are used
    in this Agreement, they will be deemed to be followed by the words "without
    limitation." All references to "$" or dollar amounts are to lawful currency
    of the United States of America.
 a. Titles and Headings. Titles and headings to Sections, Articles, Schedules
    and Exhibits in this Agreement are inserted for convenience of reference
    only, and are not intended to be a part of or to affect the meaning or
    interpretation of this Agreement.
    Responsibility for Third Party Actions
    . Wherever in this Agreement an obligation or agreement is expressed as a
    direct obligation or agreement of Buyer or any other Affiliate of Washington
    Group International, including BMT after the Closing, such obligation or
    agreement shall be interpreted as an obligation or agreement on the part of
    Washington Group International to cause Buyer or such other Affiliate to
    comply with such obligation or agreement. Wherever in this Agreement an
    obligation or agreement is expressed as a direct obligation or agreement of
    an Affiliate of Seller, including BMT before and at the Closing, such
    obligation or

    - 6 -

    

    agreement shall be interpreted as an obligation or agreement on the part of
    Seller to cause such Affiliate to comply with such obligation or agreement.
    Participation in Drafting. No provision of this Agreement shall be
    interpreted in favor of, or against, any of the parties to this Agreement by
    reason of the extent to which that party or its counsel participated in the
    drafting thereof or by reason of the extent to which that provision is
    inconsistent with any prior draft hereof or thereof.

ARTICLE 2.
SALE AND PURCHASECLOSING

2.1    Sale and Purchase.
 a. Sale and Purchase. On the terms and subject to the conditions set forth in
    this Agreement, at the Closing, Seller shall sell to Buyer, free and clear
    of any Liens, and Buyer shall purchase from Seller, the Shares.

Purchase Price. Buyer shall pay to Seller an aggregate purchase price (the
"Purchase Price") for the Shares equal to the excess of:
 i.  (A) $2,200,000, plus (B) the Working Capital Adjustment, whether it is a
     positive or negative amount, plus (C) the Closing Inventory Adjustment,
     minus (D) the Caterpillar Loan Adjustment, whether it is a positive or
     negative amount (the amount determined under this clause (i), the "Total
     Agreed Value"), over
 ii. the Jamaica Loan Balance;

provided that if the Jamaica Loan Balance equals or exceeds the Total Agreed
Value, the Purchase Price shall equal $1.00. The Purchase Price shall be
calculated and paid at the Closing based on the estimated balance sheet of BMT
as of the Closing Date attached hereto as Exhibit E (the "Closing Balance
Sheet"), and shall be subject to adjustment as provided in Section 2.1(e)

.

Repayment of the Jamaica Loan. The parties agree that BMT shall repay the
Jamaica Loan in connection with the Closing, as provided below. Upon such
repayment, BMT shall have no further obligation or liability in respect of the
Jamaica Loan (including in respect of any portion of the Jamaica Loan Balance
that exceeds the Total Agreed Value) and the Intercompany Loan Agreement between
Glencore and BMT dated 6 February, 2006 shall terminate and be of no further
force or effect.
 i.   At the Closing, the parties shall cooperate to cause BMT to pay to Seller
      the Jamaica Loan Balance reflected on the Closing Balance Sheet, except
      that if the Jamaica Loan Balance reflected on the Closing Balance Sheet
      exceeds the Total Agreed Value calculated based on such Closing Balance
      Sheet, the parties shall cause BMT to pay Seller an amount equal to, but
      not in excess of, such Total Agreed Value.
 ii.  If (A) the Jamaica Loan Balance (after giving effect to any adjustments
      thereto pursuant to Section 2.1(e)(i)) exceeds the amount paid by BMT
      under Clause (i) above and (B) as a result of adjustments pursuant to
      Section 2.1(e)(i) the Total Agreed Value increases, then within three (3)
      Business Days following resolution of the Relevant Items,
      
      - 7 -
      
      
      
      Washington Group International shall cause BMT to pay to Seller an amount
      equal to the lesser of (x) the excess of the Jamaica Loan Balance (after
      giving effect to any adjustments thereto pursuant to Section 2.1(e)(i))
      over the amount paid by BMT under Clause (i) above and (y) the total
      increase in the Total Agreed Value pursuant to Section 2.1(e)(i). The
      payment otherwise required by Buyer to Seller under Section 2.1(e)(ii) as
      a result of such increase in the Total Agreed Value shall be reduced by
      the amount of the Jamaica Loan repaid pursuant to this Section 2.1(c)(ii).

 iii. Washington Group International shall contribute, advance or lend, or cause
      to be contributed, advanced or lent, to BMT immediately available funds in
      an amount sufficient to fund the repayment of the Jamaica Loan under this
      Section 2.1(c) but not in excess of an amount equal to the Total Agreed
      Value.
 iv.  Payments under this Section 2.1(c) shall be made by wire transfer of
      immediately available funds to such account(s) specified in writing by
      Seller, and Seller shall receive all such payments as agent for Glencore,
      the lender of the Jamaica Loan.

Preparation of the Closing Balance Sheet. The books and records and other
documents, including any work papers, on which the Closing Balance Sheet is
based or otherwise used in the preparation of the Closing Balance Sheet are in
the possession of BMT. Post-Closing Adjustments.
 i.   If Washington Group International believes that the Closing Balance Sheet
      is inaccurate in respect of any item that relates to the Caterpillar Loan
      Adjustment, the Working Capital Adjustment or the Jamaica Loan Balance
      (the "Relevant Items"), whether because the Closing Balance Sheet has not
      been prepared in accordance with IFRS applied on a basis consistent with
      the balance sheets contained in the Financial Statements (except for any
      changes thereto required by IFRS) or otherwise, Washington Group
      International shall notify Seller of that fact within sixty (60) days
      after Closing, specifying the areas of disagreement and providing evidence
      in support of its position. The parties will attempt to agree on any
      adjustments to the Relevant Items within thirty (30) days after Seller
      receives the notice. In the event that the parties fail to agree in
      respect of the Relevant Items within such thirty (30) day period, either
      party may refer the dispute for final determination to
      PricewaterhouseCoopers or if such designated Person does not accept the
      assignment, to such other mutually acceptable third party that is an
      expert in accounting matters and is not affiliated with either Seller or
      Washington Group International (the "Independent Accounting Firm"). In the
      absence of mutual agreement on the selection of an Independent Accounting
      Firm within ten (10) days, either Seller or Buyer may request that the
      Independent Accounting Firm be appointed by the American Arbitration
      Association in accordance with applicable rules of the American
      Arbitration Association. The determination of the Independent Accounting
      Firm shall be completed within forty-five (45) days following its receipt
      of the referral under this Section 2.1(e). The Independent Accounting Firm
      shall not be required to follow any particular rules of procedure, but may
      adopt such procedures as it, in its sole judgment, shall deem appropriate
      and expeditious, taking into account the nature of the issues, the amount
      in dispute and the positions asserted by the parties, it being the
      intention of the parties to create a flexible, practical and expeditious
      method for resolving any dispute under this Section 2.1(e); provided that
      the determination of the Independent Accounting Firm shall be made in
      accordance with IFRS. The decision of the Independent Accounting Firm
      
      - 8 -
      
      
      
      shall be final and binding and shall not be subject to review or challenge
      of any kind. Seller and Washington Group International shall each pay
      one-half of the fees and disbursements of the Independent Accounting Firm.

 ii.  If the parties' agreement or the Independent Accounting Firm's
      determination with respect to the Relevant Items pursuant to Section
      2.1(e)(i) results in a change in any of the Working Capital Adjustment,
      the Caterpillar Loan Adjustment or the Jamaica Loan Balance, the Total
      Agreed Value and the Purchase Price shall be re- calculated to reflect
      such changes. If the re-calculated Total Agreed Value exceeds the Total
      Agreed Value calculated based on the Closing Balance Sheet, within three
      (3) Business Days following resolution of the Relevant Items, (w) subject
      to Section 2.1(c)(ii), Buyer shall pay to Seller the amount of such
      difference, by wire transfer of immediately available funds to an account
      specified in writing by Seller, and (x) Seller shall deliver to Buyer
      documentation reasonably satisfactory to Buyer evidencing the release of
      BMT from any Liability in respect of the Jamaica Loan. If the
      re-calculated Total Agreed Value is less than the Total Agreed Value
      calculated based on the Closing Balance Sheet, within three (3) Business
      Days following resolution of the Relevant Items, Seller shall pay (y) the
      amount of such difference, by wire transfer of immediately available funds
      to an account specified in writing by Washington Group International, and
      (z) deliver to Buyer documentation reasonably satisfactory to Buyer
      evidencing the release of BMT from any Liability in respect of the Jamaica
      Loan. If the parties' agreement or the Independent Accounting Firm's
      determination with respect to the Relevant Items pursuant to Section
      2.1(e)(i) does not result in a change in the Total Agreed Value, then
      promptly following resolution of the Relevant Items, Seller shall deliver
      to Buyer documentation reasonably satisfactory to Buyer evidencing the
      release of BMT from any Liability in respect of the Jamaica Loan. For
      avoidance of doubt, a change in the Jamaica Loan Balance alone pursuant to
      Section 2.1(e)(i) will not result in any payment by Washington Group
      International or Seller pursuant to this Section 2.1(e)(ii) or any payment
      by BMT pursuant to Section 2.1(c)(ii).
 iii. For purposes of calculating the Closing Inventory Adjustment, Closing
      Inventory (A) has been valued as follows: (1) with respect to spare parts
      owned by BMT as of March 31, 2006, at the value reflected on the balance
      sheet included in the March Financial Statements, and (2) with respect to
      spare parts acquired after March 31, 2006, at the acquisition cost; and
      (B) based on the inventory count jointly conducted by the parties prior to
      the Closing, is agreed to have the value indicated for "Inventory" on the
      Closing Balance Sheet.
 iv.  The parties acknowledge and agree that spare parts owned by BMT as of the
      Closing Date, but that are not suitable for use in the Ordinary Course of
      Business with vehicles or other equipment used by BMT in its mining
      operations as of the Closing Date (including vehicles and other equipment
      that as of the Closing Date are scheduled to be deployed by BMT following
      the Closing Date) (spare parts that are not so suitable, "Obsolete
      Inventory"), have been written down to zero for purposes of the Closing
      Balance Sheet.

Certain Definitions. For purposes of this Agreement:
 i. "Caterpillar Loan Adjustment" means (1) the outstanding principal amount of
    the Caterpillar Loan, as reflected on the Closing Balance Sheet (or as
    adjusted pursuant to Section 2.1(e)), minus (2) $2,000,000.

    - 9 -

    "Closing Inventory Adjustment" means the aggregate value, as set forth in
    Section 2.1(e)(iii) of BMT's inventory of spare parts that are suitable for
    use in the Ordinary Course of Business (including spare parts that may
    require sanding, sealing, refitting or other cleaning or preparation for use
    and any spare parts that may be obtained from the EX 3040 O&K excavator
    currently owned by BMT) with vehicles and other equipment used by BMT in its
    mining operations as of the Closing Date (including with vehicles and other
    equipment that as of the Closing Date are scheduled to be deployed by BMT
    following the Closing Date) ("Closing Inventory") reflected on the Closing
    Balance Sheet. "Jamaica Loan Balance" means the total outstanding unpaid
    principal amount of all funds lent or advanced by Glencore to BMT pursuant
    to that certain Intercompany Loan Agreement dated 6 February, 2006 (the
    "Jamaica Loan"), together with all accrued and unpaid interest thereon, as
    reflected in the Closing Balance Sheet (or as adjusted pursuant to Section
    2.1(e)). "Working Capital Adjustment" means (1) the sum of cash and cash
    equivalents, accounts receivable and prepaid accounts (including all prepaid
    Tax accounts) that as of the Closing Date are "current assets" under IFRS,
    minus (2) accounts payable (including all accrued Taxes payable), in the
    case of clauses (1) and (2), all as reflected on the Closing Balance Sheet
    (or as adjusted pursuant to Section 2.1(e)) and in each case (other than for
    cash and cash equivalents) to be paid within twelve (12) months after the
    Closing Date. For avoidance of doubt, all unpaid costs and expenses incurred
    by BMT prior to the Closing in connection with this Agreement and the
    consummation of the transactions contemplated hereby will be included in
    accounts payable.

Excluded Liabilities. Without limiting the applicability of any other provision
of this Agreement, Seller understands and agrees that from and after the
Closing, BMT shall have no liability or responsibility for any of the following
Liabilities, for which Seller shall be responsible (collectively, "Excluded
Liabilities"):
 i.   Liabilities arising from BMT activities on behalf of Alpart on or before
      the Closing including in respect of the Alpart Mining Venture;
 ii.  Liabilities for severance or similar payments to employees of BMT that are
      required under the terms of any Plan or Contract to which BMT is subject
      prior to the Closing or under any applicable Law in effect on the Closing
      Date by reason of a termination or deemed change of such employee's
      employment as a result of the sale of the Shares by Seller to Buyer
      pursuant to this Agreement; it being acknowledged that Seller shall have
      no responsibility for any such Liabilities relating to employees
      terminated at any time following the Closing; and
 iii. Liabilities of BMT arising under or in respect of the Jamaica Loan after
      the Closing and prior to Seller's delivery of the release in respect
      thereof contemplated by Section 2.1(e)(ii) (other than any payment
      required under Section 2.1(c)(ii)).

2.2    Closing. The Closing shall take place at the offices of Curtis,
Mallet-Prevost, Colt & Mosle LLP at 10:00 a.m. local time simultaneously with
the execution and delivery of this Agreement, unless another place, date or time
is agreed to in writing by the parties to this Agreement (the date of the
Closing being referred to herein as the "Closing Date").

- 10 -

2.3    Deliveries by Washington Group International. At the Closing, Washington
Group International shall deliver or cause to be delivered to Seller:

    Purchase Price
    . The Purchase Price amount payable pursuant to
    Section 2.1(b)
    , by wire transfer of immediately available funds to such account as Seller
    has notified Washington Group International;
    Repayment of the Jamaica Loan
    . The payment by BMT under
    Section 2.1(c)
    ;
 a. Replacement Caterpillar Guarantee; Caterpillar Waiver and Release. The
    Caterpillar Release and (i) evidence of repayment in full of the Caterpillar
    Loan or (ii) either the Replacement Caterpillar Guarantee, dated as of the
    Closing Date, duly executed by the issuer thereof, for delivery to
    Caterpillar, or the Caterpillar Waiver, duly executed by Caterpillar;
 b. Mining Contracts. The Kirkvine Mining Contract and the Ewarton Mining
    Contract (collectively, the "Mining Contracts"), each dated as of the
    Closing Date, duly executed by BMT; and
    WGI Guarantees
    . The WGI Guarantees, each dated as of the Closing Date, duly executed by
    Washington Group International.

2.4    Deliveries by Seller. At the Closing, Seller shall deliver or cause to be
delivered to Buyer:

Shares
. One or more certificates representing the Shares, duly endorsed or accompanied
by stock powers or other instruments of transfer duly executed for transfer to
Buyer;
Release of Jamaica Loan
. Documentation reasonably satisfactory to Buyer evidencing Seller's and its
Affiliates' agreement to forebear from enforcing, or otherwise making any claim
in respect of, the Jamaica Loan against BMT, pending finalization of the
post-closing adjustment mechanism under
Sections 2.1(e)(i) and (ii)
;
Caterpillar Consent
. If the Caterpillar Loan has not been repaid in full, subject to delivery of
the Replacement Caterpillar Guarantee or the Caterpillar Waiver, evidence that
Caterpillar has consented to the transactions contemplated hereby as required
under the Caterpillar Loan;
Mining Contracts
. The Mining Contracts, each dated as of the Closing Date, duly executed by
Windalco;
Glencore Guarantee
. The Glencore Guarantee, dated as of the Closing Date, duly executed by the
Glencore Guarantor; and
Resignation of Directors and Officers
. Resignations from such directors and officers of BMT that are requested by
Washington Group International.

- 11 -



ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Washington Group International, at and
as of the Closing, as follows:

3.1    Representations Relating to Seller.

 a. Organization of Seller. Seller is a corporation duly organized, validly
    existing and in good standing under the laws of Denmark, and is qualified to
    do business in such jurisdictions in which the ownership of its property or
    conduct of its business requires it to qualify. Seller has all requisite
    corporate power and authority, and all material licenses, permits and
    authorizations necessary to own and operate its properties and to carry on
    its business as now conducted.
 b. Corporate Authority of Seller. Seller has the requisite corporate power and
    authority to execute and deliver this Agreement and consummate the
    transactions contemplated hereby. The execution and delivery of this
    Agreement by Seller and the performance by Seller of the obligations
    contemplated to be performed by Seller hereunder have been duly authorized
    by all necessary corporate actions of Seller. This Agreement has been duly
    executed and delivered by Seller and is a valid and binding obligation of
    Seller, enforceable against Seller in accordance with its terms, except that
    (a) the enforceability hereof and thereof may be subject to applicable
    bankruptcy, insolvency or other similar Laws now or hereafter in effect
    affecting creditors' rights generally, (b) the availability of the remedy of
    specific performance or injunctive or other forms of equitable relief may be
    subject to equitable defenses and would be subject to the discretion of the
    court before which any proceeding therefor may be brought, and (c) the
    rights to indemnification may be limited by public policy considerations
    (the exceptions set forth in clauses (a), (b) and (c) being referred to
    herein as the "Standard Exceptions").
 c. Title to the Shares. Seller has good and valid title to the Shares. Upon
    delivery of the Shares and payment of the Purchase Price pursuant hereto at
    the Closing, Buyer will acquire good and valid title to the Shares, free and
    clear of all Liens, except as may be created by Buyer or its Affiliates and
    except for transfer restrictions under applicable securities Laws.

3.2    Consents; Non-Contravention. No Consent is required to be obtained by
Seller or BMT in connection with the execution or delivery by Seller of, or the
performance by Seller of its obligations under, this Agreement, except for the
Consent of Caterpillar under the Caterpillar Loan. Assuming that, as of the
Closing Date, the Consent of Caterpillar under the Caterpillar Loan has been
obtained or made and remains in full force and effect or the Caterpillar Loan is
repaid in full, the execution and delivery of this Agreement by Seller does not,
and the performance by Seller of its obligations under this Agreement will not,
(i) result in the creation of any Liens on any of the Shares or any assets of
BMT, or (ii) conflict with or result in the violation of, or constitute a
default under, or give rise to a right of termination, cancellation or
acceleration of any obligation under, (a) the certificate of incorporation or
bylaws of Seller or BMT, (b) any Law to which Seller or BMT is subject, or (c)
any Specified Contract.

- 12 -



3.3    Organization of BMT. BMT is a corporation duly organized, validly
existing and in good standing under the laws of Jamaica and is not required to
be qualified to do business in any other jurisdiction. BMT has all requisite
power and authority and all material licenses, permits, and authorizations
necessary to own and operate its properties and to carry on the Business as now
conducted. BMT has filed an application with the proper Governmental Entity to
change the name of "HWE Mining and Contracting Limited" to "Bauxite Mining and
Transportation Limited". Such name change will be effective on or prior to the
Closing.

3.4    Organizational Documents. Seller has furnished to Washington Group
International a true and complete copy of the Memorandum of Association and the
Articles of Association, each as amended to date, of BMT, which are in full
force and effect.

3.5    Share Capital of BMT; Ownership of the Shares.

Authorized and Issued Shares
. The authorized share capital of BMT is $1,000 Jamaican dollars, divided into
1,000 ordinary shares of a par value of $1 Jamaican dollar per share, of which
two (2) shares, comprising the Shares, are issued and outstanding. Seller is the
sole record and beneficial owner of all of the Shares, free and clear of all
Liens, except that one (1) share is held of record by MF&G Corporate Services
Limited, as nominee for Seller. The Shares are validly issued and fully paid.
Ownership of the Shares
. Except as expressly contemplated by this Agreement there are no outstanding
subscriptions, calls, options, warrants or other similar Contracts to which
Seller or BMT is a party or by which Seller or BMT is bound that would obligate
Seller or BMT to issue or sell any shares in the share capital of BMT. There are
no other securities convertible, exchangeable or exercisable for any shares of
BMT.

3.6    No Subsidiaries. BMT has no ownership interest in any other Person, and
there are no outstanding subscriptions, calls, options, warrants or other
Contracts to which BMT is a party or by which BMT may acquire an ownership
interest in any other Person.

3.7    Financial Statements. Attached as Schedule 3.7 are copies of the
following (collectively, the "Financial Statements"): (a) the audited financial
statements of BMT as of and for the fiscal year ended June 30, 2005 and
(b) financial statements of BMT for the nine month period ended March 31, 2006,
which have been reviewed by BMT's auditors (the "March Financial Statements").
Such Financial Statements (a) have been prepared in accordance with the books
and records of BMT, (b) have been prepared in accordance with IFRS in Jamaica
consistently applied, and (c) present fairly, in all material respects, the
financial position, condition, and results of operations and cash flows of BMT
as of, and for the fiscal year ended, June 30, 2005 and as of, and for the
nine-month period ended March 31, 2006, respectively.

3.8    Conduct of Business. Except as listed or described in Schedule 3.8, since
March 31, 2006, the Business has not been conducted in a manner outside the
Ordinary Course of Business, and, BMT has not:

 a. sold, leased, transferred, or assigned any of its assets, tangible or
    intangible, other than for a fair consideration in the Ordinary Course of
    Business and other than Obsolete Inventory;

    - 13 -

    entered into any Contract (or series of related Contracts) outside the
    Ordinary Course of Business; accelerated, terminated, modified, or cancelled
    any Specified Contract; created or permitted to exist any Lien upon any of
    its assets, tangible or intangible, except for Permitted Liens; made any
    capital expenditure (or series of related capital expenditures) either
    involving more than $10,000 or outside the Ordinary Course of Business; made
    any loan to any other Person either involving more than $10,000 or outside
    the Ordinary Course of Business; issued any note, bond, or other debt
    security or created, incurred, assumed, or guaranteed any indebtedness for
    borrowed money or capitalized lease obligation involving more than $10,000;
    delayed or postponed the payment of accounts payable and other Liabilities
    outside the Ordinary Course of Business; cancelled, compromised, waived, or
    released any right or claim (or series of related rights and claims) either
    involving more than $10,000 or outside the Ordinary Course of Business; made
    or authorized any change in the charter or bylaws of BMT, except to change
    its name from HWE Mining and Contracting Limited to Bauxite Mining and
    Transportation Limited; declared, set aside, or paid any dividend or made
    any distribution with respect to its capital stock (whether in cash or in
    kind) or redeemed, purchased, or otherwise acquired any of its capital
    stock; made any loan to, or entered into any other transaction with, any of
    its directors, officers, and employees outside the Ordinary Course of
    Business; entered into any employment contract or collective bargaining
    agreement, written or oral, or modified the terms of any existing such
    contract or agreement; granted any increase in the base compensation of any
    of its directors, officers and employees outside the Ordinary Course of
    Business; adopted, amended, modified, or terminated any bonus,
    profit-sharing, incentive, severance or other Plan or Contract that provides
    for compensation or benefits to any of its directors, officers, and
    employees; made any other change in employment terms for any of its
    directors, officers, and employees outside the Ordinary Course of Business;

    - 14 -

    suffered any strike, work stoppage or other material labor trouble; suffered
    any material adverse change in its relationship with, or received notice of
    any future such change in its relationship with, any customers or suppliers
    such as to impair materially the ability of BMT to conduct the Business;
    been materially adversely affected by any suit, action or judicial
    proceeding or governmental investigation or inquiry; made or pledged to make
    any charitable or similar contribution outside the Ordinary Course of
    Business; experienced any damage, destruction or loss (whether or not
    covered by insurance) to its property; suffered any other occurrence, event,
    incident, action, failure to act or transaction outside the Ordinary Course
    of Business that has or is reasonably expected to adversely affect, in any
    material manner taking into account the operation of the Business as a
    whole, BMT's ownership and use of its assets, its Liabilities or the conduct
    of the Business in the Ordinary Course of Business; or committed to any of
    the foregoing.

3.9    Compliance with Laws; Undisclosed Liabilities.

 a. BMT is in compliance in all material respects with all applicable Laws,
    including Environmental Laws applicable to real property now or previously
    leased, used, occupied or owned by it and the transportation and/or disposal
    of hazardous materials by or on its behalf, and other applicable
    Environmental Laws.
 b. BMT has no Liabilities (and there is no basis for any present or future
    action, suit, proceeding, hearing, investigation, charge, complaint, claim
    or demand against BMT giving rise to any Liabilities), except for
    (i) Liabilities set forth on the face of the Financial Statements or
    described in any notes thereto, (ii) Liabilities arising in the Ordinary
    Course of Business since March 31, 2006, provided that the existence of such
    Liabilities as of the Closing does not constitute a breach of Section 3.8,
    and (iii) Liabilities identified on Schedule 3.9.

3.10    Real Property. BMT does not own any real property, and except as set
forth on Schedule 3.10, BMT does not lease any real property. BMT is in actual
possession of the leased property described in Schedule 3.10 and is the sole
lessee with respect to and is entitled to quiet enjoyment and use of such leased
property in connection with the conduct of the Business without any interference
or claims by any Person. The leases or other documents pursuant to which BMT
leases such leased property are, in each case, directly with the fee simple
owners of the leased property covered thereby.

3.11    Tangible Personal Property.

 a. BMT has good, valid and marketable title to all tangible personal property
    (including spare parts, materials and supplies) owned by it, free and clear
    of all Liens except for
    
    - 15 -
    
    
    
    Permitted Liens. Schedule
    
    3.11 sets forth a complete and accurate list of all tangible personal
    property owned as of the dates referred to therein by BMT and used in or
    relating to the Business and with a net book value at such date(s) of more
    than $10,000. The tangible personal property owned or leased by BMT, when
    utilized by a labor force substantially similar to that utilized by BMT
    immediately prior to the Closing, will be adequate to conduct the operations
    of the Business immediately after the Closing in the same manner in all
    material respects as such operations were conducted immediately prior to the
    Closing, except that Seller makes no warranty or representation with respect
    to the performance of the EX 3041 O&K excavator presently used by BMT. The
    preceding sentence shall not be construed as a representation as to the
    adequacy or scope of any Intellectual Property, with respect to which Seller
    is making representations and warranties only as provided in Section 3.13.
 b. BMT does not lease any material personal property for use in the Business.

3.12    Contracts. Schedule 3.12 sets forth a true and complete list as of the
date of this Agreement of each Contract to which BMT is a party or by which it
is bound under which BMT is obligated to pay, or entitled to receive payment, in
excess of $10,000 per year (each, a "Specified Contract"). Neither BMT, nor to
Seller's knowledge, any counterparty to any Specified Contract, is in breach of,
or in default under, any Specified Contract in any material respect, and there
is no pending or, to Seller's knowledge, threatened dispute in relation to any
material matter under any Specified Contract.

3.13    Intellectual Property. BMT does not own or use any Intellectual Property
in the conduct of the Business, except for "off-the-shelf" and similar generally
available software products. Schedule 3.13(a) sets forth a true and complete
list as of the date of this Agreement of all such software products owned or
used by BMT in connection with the Business. BMT owns or has the right to use
pursuant to license, sublicense, agreement, or permission all Intellectual
Property necessary for the operation of the Business as presently conducted.
Except as set forth on Schedule 3.13(b), each item of Intellectual Property
owned or used by BMT immediately prior to the Closing will be owned or available
for use by Buyer on identical terms and conditions immediately after the
Closing.

3.14    Environmental Matters. Neither BMT nor, to Seller's knowledge, any other
Person has used, generated, released, discharged, stored or disposed of any
hazardous materials (within the meaning of applicable Environmental Laws) on,
under, in or about any real property now or previously leased, used, occupied or
owned by BMT or transported any hazardous materials to or from any such real
property except in the Ordinary Course of Business. To Seller's knowledge, no
Person other than BMT has engaged in any activities described in the preceding
sentence except in compliance with applicable Environmental Laws. BMT has no
contingent liability in connection with the release of any hazardous materials
into the environment in connection with such real property, and BMT has not
received any notice from any Governmental Entity that BMT is in violation of any
Environmental Laws or that BMT is responsible for the cleanup of any hazardous
materials.

3.15    Litigation. There are no civil, criminal, administrative, arbitral or
similar proceedings, actions, suits, hearings, investigations, charges,
complaints, claims or demands pending or threatened by BMT. To Seller's
knowledge, no such proceedings, actions, suits,

- 16 -



hearings, investigations, charges, complaints, claims or demands are threatened
against BMT and there is no basis for any of the foregoing.

3.16    Employees.

 a. Compliance with Laws. Except as listed or described on Schedule 3.16(a), BMT
    has not received any notice of any claim that (i) it has not complied in any
    material respect with any Laws of Jamaica relating to the employment of
    employees, including any provisions thereof relating to wages, hours or
    employee safety, or (ii) it is liable for any arrearage of wages or any
    Taxes or penalties for failure to comply with any of the foregoing.
 b. Employment and Severance Agreements. Except as set forth in
    Schedule 3.16(b), BMT is not a party to, is not bound by, and has no
    outstanding obligations under, any employment, compensation, severance,
    consulting, retainer or other similar agreement, arrangement or
    understanding, including any arrangement or agreement to make payments to
    any Person in connection with the continued employment or the termination of
    their employment, in each case, written or oral.
 c. Under separate cover, Seller has provided to Washington Group International
    a list of all employees of BMT and titles of and rates of compensation for
    such employees.

3.17    Labor Matters.

 a. Collective Bargaining Agreements. Schedule 3.17 sets forth a true and
    complete list of each labor or collective bargaining or other similar
    agreement to which BMT is a party or in which its employees participate.
    No Other Labor Organization; Labor Relations
    . Seller has no knowledge of any activity or proceeding of any labor
    organization (or representatives thereof) to organize any unorganized
    employees employed by BMT, nor of any concerted activities, strikes,
    slowdowns, work stoppages, lockouts or threats thereof by or with respect to
    any of the employees of BMT.

3.18    Plans.

 a. Plans. With respect to each material Plan, Seller has delivered or made
    available to Buyer or its Representatives a true, complete and correct copy
    of such Plan.
    Administration of Plans
    . Each Plan has been administered in accordance with its terms and all
    applicable Laws in all material respects, and contributions required to be
    made under the terms of any of the Plans have been timely made or, if not
    yet due, have been adequately reserved for by BMT.

3.19    Insurance. Schedule 3.19(a) sets forth a true and complete list of all
insurance policies maintained by BMT. Except as set forth in Schedule 3.19(b),
with respect to each such insurance policy: (i) the policy is legal, valid,
binding, enforceable, and in full force and effect; (ii) the policy will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms immediately after the Closing; (iii) neither BMT nor any
other party

- 17 -



to the policy is in breach or default (including with respect to the payment of
premiums or the giving of notices), and no event has occurred which, with notice
or the lapse of time, would constitute such a breach or default, or permit
termination, modification, or acceleration by the insurer, under the policy; and
(iv) no insurer under the policy has repudiated any provision thereof.

Except as set forth in Schedule 3.19(c), since January 1, 2006, BMT has been
covered by insurance in scope and amount that is reasonable for the business in
which it has engaged during such time.

3.20    Tax Matters. With respect to BMT: (a) all Tax Returns required to be
filed as of the date hereof by BMT have been timely filed; (b) all Taxes shown
to be due on such Tax Returns have been timely paid; (c) all such Tax Returns
are true, correct and complete in all material respects; (d) no Taxes shown as
refundable on such Tax Returns is, to Seller's knowledge, the subject of any
audit or investigation by any Governmental Entity; (e) no material adjustment
relating to such Tax Returns has been proposed formally or informally by any Tax
authority and no basis exists for any such adjustment; (f) there are no pending
or threatened actions or proceedings for the assessment or collection of
material Taxes from BMT; and (g) there are no Tax liens on any of the assets of
BMT.

3.21    Related Party Transactions. BMT is not a party to any Contract with
Seller or any of its Affiliates that is not listed on Schedule 3.21.

3.22    Powers of Attorney. There are no outstanding powers of attorney granted
by BMT.

3.23    Accounts Receivable. All trade accounts receivable of BMT are valid
receivables subject to no setoffs or counterclaims and are current and
collectible in accordance with their terms at their recorded amounts.

3.24    Brokers' Fees. Neither Seller nor BMT nor any of their Affiliates has
any Liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which Washington Group International or Buyer could become liable or
obligated.

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF WASHINGTON GROUP INTERNATIONAL

Washington Group International hereby represents and warrants to Seller, at and
as of the Closing, as follows:

4.1    Organization. Washington Group International is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio. Buyer is a corporation duly organized, validly existing and in good
standing under the laws of St. Lucia.

4.2    Corporate Authority. Washington Group International has the requisite
organizational power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Washington Group International and the performance by
Washington Group International of the obligations contemplated to be performed
by Washington Group International hereunder have been

- 18 -



duly authorized by all necessary corporate actions of Washington Group
International. This Agreement has been duly executed and delivered by Washington
Group International and is a valid and binding obligation of Washington Group
International, enforceable against Washington Group International in accordance
with its terms, subject to the Standard Exceptions.

The performance by Buyer of the obligations contemplated to be performed by
Buyer hereunder has been duly authorized by all necessary corporate actions of
Buyer.

4.3    Consents; Non-Contravention. No Consent is required to be obtained by
Washington Group International or Buyer in connection with the execution or
delivery by Washington Group International of, or the performance by Washington
Group International or Buyer of its obligations under, this Agreement. The
execution and delivery of this Agreement by Washington Group International does
not, and the performance by Washington Group International and Buyer of their
obligations under this Agreement will not, conflict with or result in the
violation of, or constitute a default under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, (a) the
charter or bylaws or similar documents of Washington Group International or
Buyer, (b) any Law to which Washington Group International or Buyer is subject,
or (c) any material Contract to which Washington Group International or Buyer is
a party or by which Washington Group International or Buyer is bound.

ARTICLE 5.
CERTAIN COVENANTS

5.1    Equipment Sharing Agreement. Seller and Washington Group International
shall continue to cooperate in good faith with Alumina Partners of Jamaica, a
Jamaican partnership ("Alpart"), to agree on mutually satisfactory terms and
conditions for an equipment sharing agreement between BMT and Alpart, under
which they would utilize their equipment on a shared basis, with a view to
optimizing the respective equipment costs (the "Equipment Sharing Agreement").

5.2    Public Announcements; Confidentiality.

 a. Public Announcements. Washington Group International, on the one hand, and
    Seller, on the other hand, shall provide each other the opportunity to
    review and comment upon any press release or other public statement with
    respect to the transactions contemplated hereby, and shall not issue any
    such press release or make any such public statement prior to obtaining each
    other's consent. In the event a press release or public statement is
    required by applicable Law, Washington Group International, on the one hand,
    or Seller, on the other hand, shall nevertheless consult with the other
    parties prior to issuing such press release or making such public
    announcement.
 b. Confidentiality. Except as agreed by the parties or, subject to
    Section 5.2(a), to the extent required to comply with applicable Law or
    requirements of a stock exchange, each party shall, and shall cause its
    directors, officers, employees, agents, Affiliates and advisors
    (collectively "Representatives") to, keep strictly confidential, and not
    disclose, the terms and provisions, or the existence, of this Agreement.
    Notwithstanding the foregoing, each party may consult as necessary with its
    attorneys, accountants or other agents, advisors or representatives.

- 19 -

5.3    Bauxite Producer Status. If any Governmental Entity determines that BMT
will no longer be a "recognized bauxite or alumina producer" under the Jamaican
Bauxite and Alumina Industries (Encouragement) Act (or any successor Law) by
virtue of the sale of the Shares by Seller to Buyer pursuant to this Agreement,
and BMT becomes subject to any Taxes it was not previously subject to as a
result of such determination, Seller shall cause Windalco to enter into
appropriate amendments to the Mining Contracts pursuant to which such Taxes
shall be borne by Windalco without affecting the amount of compensation
otherwise payable to BMT under the Mining Contracts.

5.4    Further Assurances. From time to time after Closing, without further
consideration, the parties shall cooperate with each other and shall execute and
deliver such documents and instruments and do such other commercially reasonable
acts and things, as may be reasonably necessary for the purpose of carrying out
the intent of this Agreement. Without limiting the generality of the foregoing,
the parties shall cooperate to procure any Consents that are required to be
obtained in connection with the transactions contemplated hereby, and which have
not been obtained prior to the Closing.

ARTICLE 6.
[INTENTIONALLY OMITTED]

ARTICLE 7.
[INTENTIONALLY OMITTED]

ARTICLE 8.
TAX MATTERS

8.1    Sales and Transfer Taxes. Notwithstanding anything to the contrary in
this Agreement, the following provisions shall apply in respect of all transfer,
documentary, sales, stamp and other similar Taxes, and all conveyance and
registration fees, recording charges and other similar fees and charges (other
than Taxes imposed on net income howsoever denominated) imposed upon or
resulting from the sale and transfer of the Shares to Buyer pursuant to
applicable Laws of Denmark or Jamaica ("Sales and Transfer Taxes").

 a. All Sales and Transfer Taxes shall be borne by Seller, regardless of
    whether, under applicable Law, Seller, BMT or Buyer are individually or
    jointly liable for such Taxes.
 b. Seller and Buyer shall cooperate in timely preparing and making all filings,
    returns and reports as may be required to comply with applicable Law in
    connection with the payment of the Sales and Transfer Taxes. Seller shall
    control the defense and settlement of any Tax audit or administrative or
    court proceeding relating to Sales and Transfer Taxes.
 c. Upon Seller's request, and at Seller's sole expense, Buyer shall assist
    Seller (including the filing of any Tax Returns required to be filed by
    Buyer) with such actions as are reasonably necessary to obtain the refund of
    any Sales and Transfer Taxes paid by Seller (either directly or indirectly
    as reimbursement to Buyer). Any and all refunds of Sales and Transfer Taxes
    and related filing fees paid by Seller (either directly or indirectly as
    
    - 20 -
    
    
    
    reimbursement to Buyer or any Affiliate of Buyer) under this Section 8.1
    shall be for the account of Seller. Buyer or its Affiliates, as applicable,
    shall promptly transfer all such refunds to Seller in accordance with
    Seller's instructions, and until such transfer, shall act as Seller's agent
    with respect to any such refunds, and hold all such amounts in trust for
    Seller.

8.2    Tax Returns. Buyer shall be solely responsible for the preparation and
timely filing of any Tax Return required to be filed after the Closing Date. All
such Tax Returns relating to taxable periods that end on or before the Closing
Date ("Pre-Closing Periods") or that begin before the Closing Date and end after
the Closing Date ("Straddle Periods") shall be prepared in a manner consistent
with past practices, including with respect to Tax elections and methods of
accounting with respect to Taxes.

8.3    Tax Indemnification.

 a. Seller shall be solely responsible for and shall indemnify, defend and hold
    the Buyer Indemnified Parties harmless from and against any and all (x)
    Losses resulting from or arising out of any breach of any representation or
    warranty of Seller contained in Section 3.20 and (y) Taxes incurred or
    payable by BMT for all periods prior to the Closing, including all
    withholding Taxes on wages, other remuneration, social security and benefits
    in kind paid to the employees of BMT prior to the Closing Date and all Taxes
    resulting from any payments made under the Jamaica Loan prior to the Closing
    or the repayment of the Jamaica Loan or any cancellation thereof required by
    Section 2.1(c), except for the following Taxes: (i) Taxes that are accrued
    as "current liabilities" on the Closing Balance Sheet, after any adjustment
    pursuant to Section 2.1(e), (ii) Taxes accrued as long- term Liabilities on
    or otherwise disclosed in the March Financial Statements, (iii) Taxes that
    are long-term Liabilities on the Closing Balance Sheet, to the extent
    arising in the Ordinary Course of Business since March 31, 2006, and (iv)
    incremental Taxes that result from Buyer's breach of Section 8.2 or 8.3(c).
 b. Buyer shall be solely responsible for and Washington Group International
    shall indemnify, defend and hold the Seller Indemnified Parties harmless
    from and against, (i) all Taxes incurred or payable by BMT for all periods
    after the Closing Date, including all withholding Taxes on wages, other
    remuneration, social security and benefits in kind paid to the employees of
    BMT after the Closing Date, and (ii) all incremental Taxes for Pre-Closing
    Periods that result from Buyer's breach of Section 8.2 or 8.3(c).
 c. Buyer shall not, and shall cause BMT not to, change or make any Tax
    elections, change any method of accounting with respect to Taxes, file any
    amended Tax Return or consent to any extension or waiver of the limitation
    period applicable to any Tax matter in each case that relates to or affects
    or would or is reasonably expected to affect BMT's Liability for Taxes for
    periods prior to the Closing.
 d. Taxes attributable to Straddle Periods shall be apportioned to periods
    ending on or before the Closing Date and periods starting after the Closing
    Date by means of a closing of the books and records of BMT as of the close
    of business on the Closing Date and, to the extent not susceptible to such
    allocation, by apportionment on the basis of elapsed days.
 e. Buyer shall control the defense and settlement of any Tax audit or
    administrative or court proceeding relating to Taxes for any period;
    provided, however, that
    
    - 21 -
    
    
    
    Buyer shall cooperate in good faith with Seller (at their respective
    expenses) in connection with any such audit or proceeding relating to or
    affecting Taxes for any Pre-Closing Period or Straddle Period and there
    shall be no settlement or closing or other agreement with respect to or
    affecting Taxes for any Pre-Closing Period or Straddle Period without the
    consent of Seller, which consent will not be unreasonably withheld or
    delayed.

8.4    Tax Refunds. Any and all refunds of Taxes (or Tax credits in lieu of
refunds) received by BMT for periods prior to the Closing shall be for the
account of Seller (except to the extent of refunds of (or Tax credits in lieu of
refunds in respect of) Taxes described in the exception to Section 8.3(a)).
Buyer shall cause BMT to promptly transfer all such refunds to Seller in
accordance with Seller's instructions, and until such transfer, shall act as
Seller's agent with respect to any such refunds, and hold all such amounts in
trust for Seller. Any subsequent indemnification obligation of Seller under this
Agreement shall be set-off against any Tax credits in lieu of refunds received
by BMT that are for the account of Seller. All refunds of Taxes (or Tax credits
in lieu of refunds) received by BMT for the periods beginning after the Closing
Date shall inure to the benefit of Buyer.

8.5    Cooperation on Tax Matters. Following the Closing, Buyer and Seller will
(i) provide each other, upon request, with any assistance that may reasonably be
requested by any of them in connection with the preparation and filing of any
Tax Return, any audit or other examination or proceeding by any Governmental
Entity, or any efforts to obtain any refund, in each case, relating to liability
for Taxes in respect of any period prior to the Closing Date, (ii) provide each
other, upon request, with any records or other information in their respective
possession that may be relevant to any such Tax Return, audit, examination or
proceeding, (iii) provide each other with any final determination of any such
audit, examination, or proceeding that affects any amount required to be shown
on any Tax Return of the other for any period, and (iv) provide each other, upon
request, with reasonable assistance in connection with any request to or filing
with any Governmental Entity or any other Person that seeks to mitigate, reduce
or eliminate any Tax that could be imposed on any party in connection with the
transactions contemplated by this Agreement (including obtaining any refund of
Taxes paid). Without limiting the generality of the foregoing, Buyer shall cause
BMT to retain, until the applicable statutes of limitations (including any
extensions) have expired, copies of all records or information that may be
relevant to Tax Returns. Without limiting the generality of the foregoing, to
the extent reasonably requested by Seller, Buyer shall, and shall cause BMT to,
execute and file such Tax returns and other filings as may be required in
connection with Seller's efforts to obtain refunds of Taxes in respect of
Pre-Closing Periods or in connection with this transaction.

8.6    Relationship to Article 9. The indemnifications pursuant to Section 8.3
shall be subject to the terms and conditions of Article 9 hereof, provided, that
in the event of any conflict or inconsistency between the terms of this Article
8 and the terms of Article 9, the terms of this Article 8 shall control.

ARTICLE 9.
INDEMNIFICATION

9.1    Survival of Representations and Warranties. The representations and
warranties of Seller contained in Sections 3.1 (except the last sentence of
Section 3.1(a)), 3.3,

- 22 -



3.5, 3.6 and 3.24 shall survive the Closing and continue in full force and
effect forever thereafter. The representations and warranties of Seller
contained in Section 3.20 and any Liability of Seller or Washington Group
International pursuant to Section 8.3(a) or 8.3(b) shall survive the Closing and
continue in full force and effect until the expiration of the applicable statute
of limitations (including applicable extension periods) under Jamaican Law with
respect to Taxes. All other representations and warranties of Seller contained
in Article 3 shall survive the Closing and continue in full force and effect for
four (4) years following the Closing. The representations and warranties of
Washington Group International contained in Article 4 shall survive the Closing
and continue in full force and effect for four (4) years following the Closing.
The survival period referred to in this Section 9.1 shall be referred to, with
respect to the applicable representations and warranties, as a "Survival
Period". Any claims asserted with respect to those representations and
warranties in a Notice of Claim delivered prior to the expiration of the
applicable Survival Period will survive until the resolution of those claims in
accordance with this Article 9.

9.2    Indemnification by Washington Group International. From and after the
Closing, Washington Group International will indemnify, defend and hold Seller
and its Affiliates, and their respective directors, officers, partners,
managers, members, representatives, employees and agents (collectively, the
"Seller Indemnified Parties"), harmless from and against any and all claims,
actions, suits, demands, assessments, judgments, losses, liabilities (when
liquidated and due), damages, costs, royalties, payments, license fees and
expenses (including interest, penalties, attorneys' fees, accounting fees and
investigation costs) (collectively, "Losses") resulting from or arising out of
(a) any breach of any representation or warranty of Washington Group
International contained herein (provided that Seller properly notifies
Washington Group International of the claim that a representation or warranty
has been breached and that notice is given by Seller in writing prior to the
expiration of the applicable Survival Period) and (b) any breach of any covenant
of Washington Group International contained herein, which covenant requires
performance by Washington Group International or Buyer after the Closing.

9.3    Indemnification by Seller. From and after the Closing, Seller will
indemnify, defend and hold Washington Group International, Buyer and their
Affiliates, and their respective directors, officers, partners, managers,
members, representatives, employees and agents (collectively, the "Buyer
Indemnified Parties"), harmless from and against any and all Losses resulting
from or arising out of (a) any breach of any representation or warranty of
Seller contained herein (other than representations and warranties contained in
Section 3.20, which matters shall be exclusively covered by the indemnification
provided under Section 8.3(a)), provided that Washington Group International
properly notifies Seller of the claim that a representation or warranty has been
breached and that notice is given to Seller in writing prior to the expiration
of the applicable Survival Period, (b) any breach of any covenant of Seller
contained herein, which covenant requires performance by Seller after the
Closing, and (c) any Excluded Liabilities.

- 23 -

9.4    Limitations.

 a. Threshold, Basket, Caps and Seller's Purchase of BMT.
     i.   Notwithstanding anything to the contrary contained in this Agreement,
          except in the case of fraud, no indemnified party shall be entitled to
          receive any amount in respect of Losses for which indemnification is
          available under Section 9.2 or 9.3, as applicable, except to the
          extent, and only to the extent, that (A) the amount of Losses in
          respect of a single claim or series of claims arising out of the same
          underlying facts exceeds $35,000 (the "De Minimis Threshold") and
          (B) the aggregate amount of all Losses suffered by Buyer Indemnified
          Parties or Seller Indemnified Parties, as applicable, exclusive of any
          and all Losses for which indemnification is not available as a result
          of clause (A), exceeds $150,000 (the "Basket"), in which case the
          indemnifying parties will be liable for all Losses above and below the
          Basket (exclusive of any and all Losses for which indemnification is
          not available as a result of clause (A)) subject to the following
          provisions of this Section 9.4(a). The De Minimis Threshold and the
          Basket shall not apply to any Losses for which indemnification is
          available under Section 8.3.
     ii.  The aggregate liability of Washington Group International with respect
          to Losses suffered by Seller Indemnified Parties as a result of any
          event or circumstance for which indemnification is available under
          Sections 8.3(b) and 9.2 shall not exceed ten percent (10%) of the
          Final Agreed Cap Value; provided, however, that such limitation shall
          not apply to the extent that such Losses arise directly from any
          fraudulent actions by Washington Group International, Buyer or their
          Affiliates.
     iii. The aggregate liability of Seller with respect to Losses suffered by
          Buyer Indemnified Parties as a result of events and circumstances for
          which indemnification is available under Sections 8.3(a) and 9.3 shall
          not exceed 100% of the Final Agreed Cap Value; provided, however, that
          (x) such limitation shall not apply to the extent that such Losses
          arise directly from any fraudulent actions by Seller or its
          Affiliates, and (y) (A) if the aggregate Losses for which Seller would
          be required to make or has made indemnification payments under
          Sections 8.3(a) and 9.3, assuming that Seller's aggregate
          indemnification liability hereunder were not capped at the Final
          Agreed Cap Value and taking into account all indemnification payments
          made by Seller pursuant to Section 9.4(a)(iv)(B), exceed 100% of the
          Final Agreed Cap Value (the "Excess Claim Circumstance"), or (B) if an
          Indemnification Claim is reasonably stated to be in the amount of at
          least $50,000,000 (the "Significant Claim Circumstance"), then, in the
          case of either the Excess Claim Circumstance or the Significant Claim
          Circumstance, the parties to this Agreement shall have the rights and
          obligations set forth in Section 9.4(a)(iv) below.
     iv.  Washington Group International shall have the right to request that
          Seller purchase 100% of the issued and outstanding share capital of
          BMT and the WGI Loan, if any (collectively, the "Put Interests"), from
          Buyer and its Affiliates if the Excess Claim Circumstance or the
          Significant Claim Circumstance occurs. As used in this Agreement, "WGI
          Loan" means the total outstanding unpaid principal amount of all funds
          lent, contributed or advanced by Washington Group International or its
          Affiliates to BMT, including any remaining balance of the amounts
          advanced pursuant to Section 2.1(c) to fund repayment of the Jamaica
          Loan in accordance with this Agreement, together with all accrued and
          unpaid interest thereon.
          
          - 24 -
          
          
          
          Washington Group International's exercise of this right shall be by
          written notice to Seller (the "Put Notice"), which shall be given
          promptly (but in no event later than such time as it would be required
          to deliver a Notice of Claim under Section 9.5(a)). The Put Notice
          shall include all information within Washington Group International's
          or its Affiliates' (including BMT) knowledge relating to the
          Indemnification Claim upon which the Put Notice is based. Within
          thirty (30) Business Days after receipt of the Put Notice related to
          an Excess Claim Circumstance, Seller shall elect, by written notice to
          Washington Group International, either (x) to purchase the Put
          Interests or (y) to agree to indemnify the Buyer Indemnified Parties
          for the Indemnification Claim upon which the Put Notice is based.
    
          (A) If Seller elects to purchase the Put Interests as provided in the
          immediately preceding sentence, the closing of such purchase shall
          take place on the fifteenth (15th) Business Day following the date on
          which Seller makes such election. If Washington Group International
          has delivered a Put Notice in respect of a Significant Claim
          Circumstance, the closing of the purchase of the Put Interests shall
          take place on the fifteenth (15th) Business Day following the date on
          which such Put Notice is delivered. At the closing, (x) Seller shall
          pay the Put Price (as defined below) to Buyer, by wire transfer of
          immediately available funds to such account as is specified by
          Washington Group International, and (y) Washington Group International
          shall cause the transfer and delivery of the Shares and the WGI Loan,
          if any, to Seller or its designee, in each case, free and clear of all
          Liens, pursuant to such transfer and assignment instruments as are
          reasonably acceptable to Seller. From and after such closing, neither
          Washington Group International nor Buyer nor any of their Affiliates
          shall have any Liabilities with respect to the Put Interests, and
          Seller shall indemnify, defend and hold the Buyer Indemnified Parties
          harmless from and against any and all Losses with respect to the Put
          Interests. From and after such closing, BMT shall have no Liabilities
          with respect to the WGI Loan or any portion thereof and shall have no
          Liabilities to Washington Group International, Buyer or any of their
          Affiliates with respect to any other Contract or obligation. The
          parties shall cooperate with each other and shall execute and deliver
          such documents and instruments and do such other commercially
          reasonable acts and things as may be reasonably necessary to transfer,
          or in connection with the transfer of, the Put Interests to Seller,
          including to acquire any required consent from any third parties,
          including any Governmental Entities.
    
          (B) If Seller elects to indemnify the Buyer Indemnified Parties in
          respect an Excess Claim Circumstance, Seller shall indemnify the Buyer
          Indemnified Parties for the Indemnification Claims on which the Put
          Notice is based on the terms and conditions set forth in this
          Agreement, except that Seller's indemnification obligation for such
          Indemnification Claims shall not be limited to the Final Agreed Cap
          Value under Section 9.4(a)(iii).
    
          (C) Washington Group International shall cause BMT to continue to
          operate its business in the Ordinary Course of Business at all times
          after the Closing and prior to the date on which Washington Group
          International may no longer deliver a Notice of Claim under this
          Agreement, and notwithstanding anything to the contrary in this
          Agreement, the provisions of Section 9.4(a)(iii)(y), this Section
          9.4(a)(iv) and Section 9.5(a)(v) shall not apply (but all other
          provisions of this Section 9.4 shall continue to apply) if BMT's
          business following the Closing has not been operated in the Ordinary
          Course of Business since the Closing and, in the event that Seller
          elects to purchase the Put Interests, continuing until the closing of
          such purchase (except as otherwise required or permitted below in this
          Section 9.4(a)(iv)(C)). Without limiting the generality of the
          foregoing, BMT shall not have (A) incurred any Liabilities outside
          
          - 25 -
          
          
          
          the Ordinary Course of Business, including any Liabilities for
          indebtedness for borrowed money or as a guarantor of any obligations
          of any third party (it being understood that indebtedness for borrowed
          money obtained in arms'-length transactions and used in the Ordinary
          Course of Business to acquire mining equipment or to refinance such
          indebtedness shall not by itself be deemed outside the Ordinary Course
          of Business), or (B) disposed of any assets other than in the Ordinary
          Course of Business in arms'-length transactions, except that BMT may,
          in its sole discretion, transfer to any one or more third parties, or
          otherwise dispose of, whether in or outside the Ordinary Course of
          Business, any assets that are not used in connection with its
          performance of either of the Mining Contracts. Prior to, and as a
          condition to, the closing of the purchase of the Put Interests, BMT
          shall transfer to one or more third parties, whether in or outside the
          Ordinary Course of Business, all Liabilities that do not relate to,
          have not arisen from or are not required for its performance of the
          Mining Contracts in the Ordinary Course of Business, on the basis that
          BMT is released from all such Liability.
          
          Any actions taken by BMT in accordance with the Mining Contracts (or
          any amendment thereto) or at the direction of Windalco (whether
          pursuant to the Mining Contracts, any amendment thereto, or otherwise)
          shall be deemed to be in the Ordinary Course of Business for purposes
          of this Section 9.4(a)(iv)(C).
    
          (D) Nothing in this Section 9.4(a)(iv) shall affect or be deemed to
          affect the Survival Period for any matter for which the Buyer
          Indemnified Parties may seek indemnification under this Agreement.
    
     v.   As used in this Agreement, "Put Price" means an amount equal to: (A)
          the Final Agreed Cap Value, less all amounts previously paid or
          otherwise borne by Seller pursuant to its indemnification obligations
          under Sections 8.3(a) and 9.3 (exclusive of any interest, penalties,
          attorneys' fees, accounting fees and investigation costs included
          within such previous payments), plus (B) the positive difference (if
          any) of (1) the total amount of the Caterpillar Loan (including
          principal, interest and any other fees) that was repaid after the
          Closing Date from cash made available by Washington Group
          International, the Buyer or any of their Affiliates to BMT, whether as
          loans or capital (the "Funded Repaid Amount"), minus (2) the total
          amount of all payments or distributions made by BMT to Washington
          Group International, the Buyer or any of their Affiliates after the
          Closing in respect of the capital stock of BMT (including dividends)
          or loans (including the WGI Loan) made to BMT by Washington Group
          International, the Buyer or any of their Affiliates and the proceeds
          of all loans made by BMT to Washington Group International, the Buyer
          or any of their Affiliates up to a maximum aggregate amount equal to
          50% of the Funded Repaid Amount, plus (C) the book value on the date
          of the closing of the sale and purchase of the Put Interests of all
          assets acquired by BMT after the Closing, determined in accordance
          with Article 10 of Exhibit C of the Kirkvine Mining Contract in the
          case of assets used in connection with the performance of the Kirkvine
          Mining Contract and in accordance with Article 10 of Exhibit C of the
          Ewarton Mining Contract in the case of assets used in connection with
          the performance of the Ewarton Mining Contract, minus (D) all
          Liabilities of BMT in respect of indebtedness for borrowed money
          (including all vendor and other financings of the assets referred to
          in the preceding clause (C)) incurred after the Closing and
          outstanding on the date of the closing of the sale and purchase of the
          Put Interests (other than the WGI Loan). "Caterpillar Equipment" means
          assets that are owned by BMT as of the date of the closing of the sale
          and purchase of the Put Interests and that had been financed with the
          Caterpillar Loan.

    - 26 -

    Netting of Insurance Proceeds. No indemnified party shall be entitled to
    indemnification for any Losses (a) unless and until such indemnified party
    or, if such indemnified party is not a party hereto, the party hereto
    through whom the indemnified party derives its rights to indemnification,
    and its Affiliates have taken reasonable steps to pursue all claims for
    insurance available with respect to those Losses and (b) to the extent of
    the amount of insurance recovered by such party or its Affiliates with
    respect to those Losses. Tax Savings. Any amount which would be recoverable
    by a Seller Indemnified Party under Section 8.3 or this Article 9 as a
    result of Losses suffered by it shall be reduced (or if applicable,
    reimbursed to Washington Group International) to the extent of the aggregate
    cash benefits (whether in the form of actual reductions in Taxes payable or
    Tax credits) realized by the Seller Indemnified Party as a result of the
    deduction of such Losses. Any amount which would be recoverable by a Buyer
    Indemnified Party under Section 8.3 or this Article 9 as a result of Losses
    suffered by BMT shall be reduced (or if applicable, reimbursed to Seller) to
    the extent of the aggregate cash benefits (whether in the form of actual
    reductions in Taxes payable or Tax credits) realized by BMT as a result of
    the deduction of such Losses.

9.5    Procedures.

 a. Notice of Claim; Information. Promptly after obtaining knowledge of any
    facts that have given rise to, or could reasonably give rise to, a claim for
    indemnification under Section 8.3 or this Article 9 (an "Indemnification
    Claim"), including Indemnification Claims satisfying the De Minimis
    Threshold (whether or not the Basket has been reached), an indemnified party
    shall give written notice to the indemnifying party of such Indemnification
    Claim ("Notice of Claim"); provided, however, that the failure to give a
    Notice of Claim to the indemnifying party shall not relieve the indemnifying
    party from any liability that it may have to an indemnified party hereunder
    except to the extent the indemnifying party is prejudiced by such failure.
    The Notice of Claim shall set forth the amount (or a reasonable estimate, if
    then practicable) of the Losses suffered, or which may be suffered, by an
    indemnified party as a result of such Indemnification Claim. The indemnified
    party will furnish to the indemnifying party such information (in reasonable
    detail) it may have with respect to such Indemnification Claim (including
    copies of any summons, complaint or other pleading that may have been served
    on it and any written claim, demand, invoice, billing or other document
    evidencing or asserting the same). A Buyer Indemnified Party may give a
    Notice of Claim in respect of an Indemnification Claim arising under Section
    8.3 only if (x) such Indemnification Claim by itself satisfies the De
    Minimis Threshold, or (y) such Notice of Claim is submitted together with
    one or more other Notices of Claim in respect of Indemnification Claims
    arising under Section 8.3 and together the Indemnification Claims covered by
    all such Notices of Claim aggregate to an amount equal to or in excess of
    the De Minimis Threshold, or (z) no Buyer Indemnified Party has given a
    Notice of Claim in respect of an Indemnification Claim under Section 8.3
    during the preceding twelve month period; provided, however, that (i) the
    foregoing restriction shall not apply if it would result in a Notice of
    Claim being given after the end of the Survival Period for the
    Indemnification Claim that is the subject of such Notice of Claim, and (ii)
    the delay required by this sentence shall not be deemed to violate the
    requirement of the first sentence of this clause (a) that the Buyer
    Indemnified Party shall give the applicable Notice of Claim promptly after
    obtaining the facts in respect of the related Indemnification Claim.

    - 27 -

    Right to Defense. In the event any claim set forth in the Notice of Claim is
    a claim asserted against an indemnified party by a third party, upon
    delivery by the indemnifying party to the indemnified party of written
    notice, the indemnifying party may assume and control the defense thereof
    with counsel of its choice reasonably acceptable to the indemnified party,
    and thereafter the indemnifying party will not be liable to the indemnified
    party hereunder for any fees of other counsel subsequently accrued by the
    indemnified party in connection with the defense thereof so long as the
    indemnifying party is conducting such defense actively and diligently. In
    the event a Notice of Claim is delivered under this Article 9, so long as
    there is no actual or reasonably anticipated conflict, the indemnifying
    party and the indemnified party will cooperate fully with each other, at the
    indemnifying parties' cost and expense, in connection with the defense,
    negotiation or settlement of the claim covered by such Notice of Claim. If
    the indemnifying party assumes the defense of an action, (a) the indemnified
    party will be entitled to participate therein at its sole cost and expense
    and (b) no settlement or compromise thereof which involves an admission of
    guilt or liability on the part of the indemnified party or which does not
    include a full and unconditional release of the indemnified party in
    connection with the subject matter of the action may be effected by the
    indemnifying party without the consent of the indemnified party. If the
    indemnifying party does not assume the defense of an action or has assumed
    such defense but is not conducting such defense actively and diligently, (i)
    the indemnified party may defend, compromise or settle the action in any
    manner it may deem appropriate (and the indemnified party need not consult
    with, or obtain any consent from, the indemnifying party in connection
    therewith), (ii) the indemnifying party will reimburse the indemnified party
    promptly and periodically for the costs of defending against such action
    (including attorneys' fees and expenses), and (iii) the indemnifying party
    will remain responsible for any Losses the indemnified party may suffer
    resulting from, arising out of, relating to, or caused by such action to the
    fullest extent provided in this Article 9. The parties acknowledge that (x)
    an indemnifying party shall not have failed to assume the defense of an
    action or to actively and diligently conduct such a defense solely because
    it has requested or expressly permits the indemnified party to conduct and
    oversee the day-to-day defense of the action, but (y) in the event of such
    request or express permission, the preceding sentence shall nonetheless
    apply, except that the indemnified party shall keep the indemnifying party
    reasonably informed of the status and progress of the matter, and shall not
    agree to any settlement or compromise thereof without the prior consent of
    the indemnifying party.

9.6    Exclusive Remedies. From and after the Closing, except in the case of
fraud and except as provided in Article 8 and Section 10.12, the parties' right
to indemnification under this Article 9 with respect to any Losses shall be its
sole and exclusive remedy for damages under or with respect to this Agreement or
the transactions contemplated hereby, and it shall not be entitled to pursue,
and hereby expressly waives, any and all rights that may otherwise be available
either at law or in equity with respect thereto. Without limiting the generality
of the foregoing, subject to the exceptions referred to in the immediately
preceding sentence, each party waives to the fullest extent permitted by law any
claim or cause of action which it might otherwise assert, including under the
common law or federal or state securities, trade regulations or other Laws, by
reason of this Agreement or the transactions contemplated hereby, except for
claims and causes of action brought pursuant to this Article 9.

- 28 -



ARTICLE 10.
MISCELLANEOUS

10.1    Entire Agreement. This Agreement, including the Schedules and Exhibits
to this Agreement, together with the letter dated as of the date hereof from
Seller to Washington Group International regarding certain insurance claims, a
copy of which is attached hereto as Exhibit F, and the letter dated as of the
date hereof from Washington Group International to Windalco regarding a possible
labor strike by the National Workers' Union beginning on July 1, 2006, a copy of
which is attached hereto as Exhibit G, constitutes the entire agreement of the
parties to this Agreement with respect to the subject matter hereof and thereof
and supersede all prior agreements and undertakings, both written and oral, with
respect to the subject matter hereof, including the Confidentiality Agreement
between Washington Group International and Glencore AG dated as of January 30,
2006.

10.2    No Additional Representations and Warranties. Except as expressly set
forth in Article 3 of this Agreement, Seller makes no representations or
warranties of any kind, expressed or implied, with respect to Seller, BMT, the
Business, or the Shares. Without limiting the generality of the foregoing,
except as expressly set forth in Article 3 of this Agreement, Seller makes no
representations or warranties with respect to (a) any projections, estimates or
budgets delivered to or made available to Washington Group International or
Buyer or their Representatives relating to the future results of operations,
cash flows or financial condition (or any component of any of them) of BMT, or
(b) any other information or documents made available to Washington Group
International or its Representatives regarding Seller, BMT, the Business, or the
Shares.

10.3    Notices. All notices, requests, claims, demands and other communications
to any party hereunder must be in writing and must be given by hand delivery, by
courier service or by facsimile to the applicable party at the following address
or facsimile number:

if to Seller, to:

Matrix Mining Holdings ApS
c/o Glencore International AG
Baaremattstrasse 3
CH-6341 Baar
Switzerland
Facsimile: 41-41-709-3000
Attention: Aluminium Department

with copies to:

Glencore International AG
Baaremattstrasse 3
CH-6341 Baar
Switzerland
Facsimile: 41-41-709-3000
Attention: General Counsel

- 29 -



Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178
USA
Facsimile: 212-697-1559
Attention: Matias A. Vega
Valarie A. Hing

if to Washington Group International or Buyer, to:

Washington Group International, Inc.
7800 E. Union Avenue
Suite 100
Denver, CO 80237
USA
Facsimile: 303-843-2324
Attention: Robert Zaist

with a copy to:

Washington Group International, Inc.
720 Park Boulevard
Boise, ID 83729
USA
Facsimile: 208-386-5220
Attention: General Counsel

or any other address or facsimile number as a party may hereafter specify by
notice to the other parties to this Agreement in accordance with this
Section 10.3. Delivery of each notice, request or other communication will be
effective (a) if given by hand delivery or courier service, when delivered at
the address specified in this Section 10.3, or (b) if given by facsimile
transmission, when the facsimile is transmitted to the facsimile number
specified in this Section 10.3 and the appropriate confirmation is received.

10.4    Amendments and Waivers.

Writing Required
. Any provision of this Agreement may be amended or waived if, and only if, the
amendment or waiver is in writing and signed, in the case of an amendment, by
Seller and Washington Group International, or in the case of a waiver, by the
party against whom the waiver is to be effective.
No Implied Waiver
. No failure or delay by any party hereto in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

10.5    Damages. No party will be liable for punitive, exemplary, consequential
or special damages for violation of the terms of this Agreement under any
circumstances.

- 30 -

10.6    Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby will be
paid by the party incurring the cost or expense.

10.7    Certain Prohibitions. Neither Washington Group International, nor any of
its Affiliates or Representatives shall carry, deliver or ship an original of
this Agreement into Jamaica without the prior written consent of Seller.

10.8    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns. Neither Seller nor Washington Group
International may sell, assign, transfer, convey or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
other; provided, however, that Washington Group International may assign its
rights and delegate its duties hereunder to Buyer; provided, further, that
Washington Group International shall remain secondarily liable for all duties
and obligations so delegated. Notwithstanding anything to the contrary contained
in this Agreement, nothing in this Agreement, expressed or implied, is intended
to confer on any Person, other than the parties to this Agreement or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

10.9    Governing Law. This Agreement shall be construed in accordance with and
governed by the internal substantive law of the State of New York regardless of
the laws that might otherwise govern under principles of conflict of laws
applicable thereto.

10.10    Knowledge. For purposes of this Agreement, references to "knowledge" of
Seller refer to actual knowledge after reasonable investigation.

10.11    Consent to Jurisdiction. Each of the parties hereby agrees that any
action or proceeding arising out of or relating this Agreement or the
transactions contemplated hereby shall be brought in the federal or state courts
sitting in the County of New York, in the City of New York, New York, and each
of the parties hereby expressly submits itself to the personal jurisdiction of
such courts in any such action or proceeding, and hereby waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto.

10.12    Injunctive Remedies. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and accordingly, agree that notwithstanding any other provision of this
Agreement, the parties shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.

10.13    Service of Process. Process may be served on any party anywhere in the
world, whether within or without the jurisdiction of any court to which the
parties have submitted herein. Without limiting the foregoing, each party to
this Agreement agrees that service of process on that party may be made upon the
designated Person at the address provided in Section 10.3 and will be deemed to
be effective service of process on that party.

- 31 -

10.14    Severability. If any provision of this Agreement is determined by a
Governmental Entity to be, in part or whole, invalid, void or unenforceable, the
remainder of such provision (if it is invalid, void or unenforceable in part)
and the remaining provisions of this Agreement will remain in full force and
effect and will in no way be affected, impaired or invalidated.

10.15    Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which will be an original, with the same effect
as if the signatures thereto were upon the same instrument. This Agreement will
become effective when each party to this Agreement shall have received
counterparts hereof signed by the other parties to this Agreement. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or by
other mutually agreed electronic means shall be effective as delivery of a
manually executed counterpart hereof.

10.16    Schedules. The disclosure of any matter in a Schedule to any Section of
Article 3 shall be deemed to be a disclosure for purposes of each other Section
of Article 3 to which the relevancy of such disclosure is reasonably apparent.

[Signatures on next page.]

- 32 -



IN WITNESS WHEREOF

, the parties to this Agreement have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

MATRIX MINING HOLDINGS APS

By: ______/s/ Daniel Goldberg________________
Name: __Daniel Goldberg________________
Title: ___As Attorney____________________

 

WASHINGTON GROUP INTERNATIONAL, INC.

By: ______/s/ Richard D. Parry________________
Name: __Richard D. Parry________________
Title: Sr. Vice President and General Counsel_

[Signature page to Share Purchase Agreement]

--------------------------------------------------------------------------------



 

Exhibit A

Ewarton Mining Contract

- 2 -

Exhibit B

Glencore Guarantee

- 3 -

Exhibit C

Kirkvine Mining Contract

 

- 4 -

Exhibit D

[Intentionally Omitted]

 

- 5 -

Exhibit E

Closing Balance Sheet

 

- 6 -

Exhibit F

Letter regarding Insurance Claims

 

- 7 -

Exhibit G

Letter regarding Pending Labor Strike

 

- 8 -

